Citation Nr: 1826498	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2017, the Veteran's representative cancelled on the Veteran's behalf a video conference hearing she had requested before a Veterans Law Judge.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for degenerative disc disease of the lumbar spine.  She asserts that heavy lifting associated with her military duties and in relation to her small body size caused her current low back disability, which was apparently confirmed by MRI examination in August 2005.

First, the service treatment records may be incomplete.  The RO requested service treatment records for the period from August 1983 to August 1985, the dates reflected on a DD Form 214 which is of record.  See e.g. Form 3101, dated January 14, 2003.  That DD Form 214, however, reflects prior active service and the Veteran herself has explained that she served on active duty from August 1979 to August 1985.  Service treatment records from her earlier period of service are not included in the record on appeal.  

Second, the Board must remand the claim to the RO to obtain VA treatment records referenced in a November 2011 VA examination report that are not associated with the claims file.  Notably, the examination report reflects that the examiner reviewed the claims file, including particular VA treatment records located in CAPRI (Compensation and Pension Record Interchange).  Moreover, in January 2012 the RO contacted the Biloxi, Mississippi VA Healthcare System and determined no problems or records were found.  However, the Veteran lives in Pensacola, Florida.  

Based on the foregoing, it appears the Veteran has received VA medical care, but such records are not associated with the claims file.  Therefore, the Board must remand the claim for the RO to associate all outstanding VA treatment records with the Veteran's claims file.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in the October 2017 correspondence in which the Veteran's representative cancelled the requested video conference hearing, he also indicated that "[O]n behalf of the Veteran, this service organization request [sic] to cancel the BVA video hearing...and withdraw the appeal as the Veteran has new or material evidence to support her appeal."  Subsequently, in April 2018, the representative submitted written arguments in support of the appeal of the claim of service connection for degenerative disc disease.  

Given these ambiguities, the Board is unable to discern the Veteran's intent as to whether she wishes to continue or withdraw her appeal.  On remand, if she in fact wants to withdraw her appeal, the Veteran or her representative must provide an explicit, unambiguous written statement expressing that intent.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).   

Accordingly, the case is REMANDED for the following action:

1.  Unless the Veteran withdraws her appeal, obtain all outstanding VA treatment records from Pensacola, Florida, or any other VA or private medical facility the Veteran identifies.  In particular, the following VA medical reports must be obtained and associated with the claims file: an August 24, 2005 lumbar spine MRI; an August 30, 2005 EMG study; and the lumbar spine x-ray examination report from the November 3, 2011 VA examination.

2.  Unless the Veteran withdraws her appeal, contact the appropriate repository of records and request any additional service treatment records pertaining to the Veteran for the period from August 1979 to August 1985.   

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




